                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF INDIANA
                                         HAMMOND DIVISION

DENISE SZANY                      )
          Plaintiff,              )
                                  )
     v.                           )                                 CAUSE NO.: 2:17-CV-74-JTM-PRC
                                  )
JAIME GARCIA and CITY OF HAMMOND, )
          Defendants.             )

                                              OPINION AND ORDER

           This matter is before the Court on a Motion by Plaintiff to Exceed Ten (10) Depositions

[DE 87], filed by Plaintiff Denise Szany on November 1, 2018. Defendant City of Hammond (the

“City”) filed a response on November 12, 2018. Szany filed a reply on November 15, 2018.

           In the motion, Szany requests that she be permitted to conduct nineteen depositions in this

litigation. 1 Specifically, she wishes to depose the seven witnesses to the event that gave rise to this

litigation, two people to whom Szany complained, three people expected to report conduct similar

to that of which Szany complains, one officer who asserts knowledge of the event and its

investigation, an attorney hired by the City to represent Szany (Szany claims that this hiring was a

retaliatory act), five people identified as “Title VII significant witnesses,” and Defendant Jamie

Garcia. By the Court’s count, twenty deponents have been identified, but it is possible that one

deponent falls into two of the categories and has been counted twice. Whether a total of nineteen

or twenty depositions is requested does not affect the Court’s resolution of this motion.

           Federal Rule of Civil Procedure 30 provides that, when seeking to take a deposition, “[a]

party must obtain leave of court . . . if the parties have not stipulated to the deposition and . . . the

deposition would result in more than 10 depositions being taken.” Fed. R. Civ. P. 30(a)(2). In



1
    Szany cites no legal basis for her request and asks the Court to act pursuant to its discretion.
ruling on a motion to exceed ten depositions, “the court must grant leave to the extent consistent

with Rule 26(b)(1) and (2).” Id.

       The permitted scope of discovery provided by federal rule forecloses irrelevant,

disproportional, and unduly burdensome discovery. Fed. R. Civ. P. 26(b)(1). Rule 26 further

provides that the Court must limit discovery if

       (i) the discovery sought is unreasonably cumulative or duplicative, or can be
       obtained from some other source that is more convenient, less burdensome, or less
       expensive;

       (ii) the party seeking discovery has had ample opportunity to obtain the information
       by discovery in the action; or

       (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).

Id. at 26(b)(2)(C).

       Regarding the deposition limit, “[a] party seeking to exceed the presumptive limit bears

the burden of making a particularized showing of the need for additional depositions.”

Thykkuttathil v. Keese, 294 F.R.D. 597, 600 (W.D. Wash. 2013) (quotation marks omitted); accord

San Francisco Health Plan v. McKesson Corp., 264 F.R.D. 20, 21 (D. Mass. 2010) (“[C]ourts

should not freely grant relief from the limits without a showing of need.”). Where there is no

stipulation to take the extra depositions, “the party seeking the additional depositions must specify

who is to be deposed and the reasons why their testimony is necessary.” San Francisco Health

Plan, 264 F.R.D. at 21. This party must also demonstrate the necessity for each deposition already

taken so as not to circumvent the intention of the rule by taking unnecessary depositions first and

later seeking leave for necessary depositions. Barrow v. Greenville Indep. Sch. Dist., 202 F.R.D.

480, 482-83 (N.D. Tex. 2001). The additional depositions should be distinguished from each other

and from the depositions already conducted by indicating what information will be sought from

each deponent. Thykkuttathil v Keese, 294 F.R.D. 601, 603 (W.D. Wash. 2013). At a minimum,
                                                  2
the party should show that the anticipated testimony of each prospective deponent concerns an

issue material to the case and is not unreasonably cumulative or duplicative and that the party

anticipated such testimony from each deponent already deposed. Barrow, 202 F.R.D. at 483-84.

       Szany has not made the required showing. First, though some deponents are identified by

name, some are not. Szany, in reply, argues that the City must know the intended unnamed

deponents, so the City’s statement that Szany has not identified the deponents “is an absolute

untruth.” (Rep. ¶ 4, ECF No. 93). Perhaps the City knows the identity of these individuals, but the

Court does not. Szany has not identified the unnamed deponents. Second, Szany has not

sufficiently identified the anticipated testimony of all of the deponents and distinguished the

depositions from each other. Her motion is denied, though without prejudice.

       Additionally, the Court finds the motion premature, as the first ten depositions may reveal

the testimony of the intended extra deponents to be duplicative, cumulative, irrelevant, or

otherwise outside the scope of discovery. Cf. MCI Worldcom Network Servs., Inc. v. Atlas

Excavating, Inc., No. 02 C 4394, 2003 WL 21305465 *1 (N.D. Ill. June 3, 2002) (“[I]nitial

depositions may well demonstrate that many of the persons defendant seeks to depose know far

less than those deposed and can add nothing to what defendant learns.”).

       Therefore, the Court hereby DENIES without prejudice the Motion by Plaintiff to Exceed

Ten (10) Depositions [DE 87]. Plaintiff Denise Szany is given leave to refile the motion after she

has conducted ten depositions.

       So ORDERED this 29th day of November, 2018.

                                                 s/ Paul R. Cherry
                                                 MAGISTRATE JUDGE PAUL R. CHERRY
                                                 UNITED STATES DISTRICT COURT



                                                3
